Citation Nr: 1731868	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-35 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a lower back disability.

2. Entitlement to service connection for right knee strain, to include as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1977 to August 1981, from October 1981 to April 1988, and from January 1989 to July 1998.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In May 2011, the Veteran filed a Notice of Disagreement; a Statement of the Case was issued in October 2012.  The Veteran filed a VA Form 9, substantive appeal, in November 2012 and requested a videoconference hearing before a Veterans Law Judge.  The hearing was scheduled for April 2015, but the Veteran did not attend.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2016).

This case was previously before the Board in May 2015, when it was remanded for further development.

New and relevant documentary evidence has not been added to the record since the August 2015 Supplemental Statement of the Case (SSOC).

This appeal was processed using the Veterans Benefits Management System (VBMS) and claims processing system.

The issue of entitlement to service connection for right knee strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current lower back disability.


CONCLUSION OF LAW

The criteria for service connection for a lower back disability are not met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

VA's duty to notify was satisfied by a letter sent in September 2010, prior to the initial rating decision.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA also has a duty to assist the Veteran in the development of a claim. This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary. 38 U.S.C.A § 5103A (West 2014); 38 C.F.R. §3.159 (2016).  Here, the Veteran's service treatment records and post-service VA examination report are part of the claims file.  The Board finds that the August 2015 VA examination report is adequate because the examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and physically evaluated the Veteran.  Thus, the Board finds that VA's duty to assist in obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4). 

Lastly, the Board finds that there has been substantial compliance with the prior Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).
The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110 (West 2014); 38 C.F.R. 3.303(a) (2016).

Establishing service connection requires (1) evidence of a presently existing disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be established on a presumptive basis for certain chronic diseases, if such diseases are shown to have been manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic disease during service or an applicable presumption period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim. See 38 C.F.R. §3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology after service may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Continuity of symptomatology applies only to the diseases explicitly recognized in 38 U.S.C.A. § 1101 as "chronic."  Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. §3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Factual Background

The Veteran claims that he suffers from a low back disability that is due to his military service.

The Veteran's service treatment records contain several entries for low back issues while in service.  In October 1993, the Veteran reported hurting his back while lifting a generator.  The Veteran described sharp pain when squatting, bending over, and turning to the left.  An assessment of low back strain was provided by the medical examiner.  Later in October 1993, the Veteran again sought treatment for continuing low back pain stemming from the above noted injury.  A provisional diagnosis of mechanical low back pain was provided by the examiner at that time.  A radiological report in October 1993 revealed positive spurring in the anterior aspect of T12 vertebral body, with no other significant findings noted.  In March 1998, the Veteran's retirement exam showed "normal" results for "spine, other musculoskeletal."  Additionally, in his report of medical history from March 1998, the Veteran checked "no" for "recurrent back pain."

The Veteran was provided a VA examination to determine the nature and etiology of his claimed lower back disability in August 2015.  The Veteran reported back spasms that had been occurring for about a year.  The examiner found a normal spine exam and concluded that there is no objective evidence of a chronic back condition.  As the examiner determined the Veteran did not have a current diagnosis for his claimed lower back disability, an opinion as to nexus was not provided.



Analysis

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Shedden, Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, as just discussed, there is no clinical evidence of a lower back disability at any time during the pendency of this appeal.  

The Veteran is competent to report symptoms of a lower back disability, but he did not do so at the time of his separation from service, or at any time until he filed his claim for a lower back disability in June 2010, almost 12 years after separation from service.

The Veteran claims that he suffers from a low back disability that was caused by service, but he lacks the medical expertise to diagnose a lower back disability or provide an opinion as to its causes.  See 38 C.F.R. § 3.159(a) (2016).  

The Board finds the August 2015 VA examination to be highly probative because the examiner considered the Veteran's history, lay statements, and provided a thorough physical examination.  As the examiner found that the Veteran currently does not suffer from a lower back disability, the weight of the evidence is against finding a current lower back disability.  As such, an essential element of the claim has not been established.  The evidence is against the claim.  Reasonable doubt does not arise and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lower back disability is denied.



REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claim for service connection of right knee strain, to include as secondary to service-connected left knee disability.

As noted above, the Board remanded this case in May 2015 for further development.  A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure [sic] compliance."  Id.

The May 2015 remand directed the AOJ to schedule the Veteran for another VA examination to assess the etiology of his right knee disability.  Specifically, the Board wanted the examiner to discuss whether the Veteran's right knee disability was caused by or permanently aggravated beyond its normal progression by his service-connected left knee disability, to include as due to an alteration of gait or weight bearing or other biomechanical changes due to the Veteran's service-connected disability.

The Veteran was afforded a VA examination in August 2015 in order to examine his right knee.  The Board finds that the examiner's August 2015 opinion is inadequate to the extent that the examiner did not specifically opine as to whether the Veteran's right knee was aggravated by his left knee disability.   The VA must ensure an adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Thus, this matter must be remanded for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the August 2015 VA examiner (or another examiner if unavailable).  The examiner should address the following:

In light of the opinion provided in the August 2015 VA examination report, please also opine as to whether the Veteran's right knee strain, is at least as likely as not (50 percent or greater probability) AGGRAVATED (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected left knee disability.

If the examiner determines that the Veteran's right knee strain is aggravated by Veteran's left knee disability, the examiner should report the baseline level of severity of the right knee strain prior to the onset of aggravation.  If some increase in severity of the right knee strain is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. Thereafter, if the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


